Title: To Alexander Hamilton from John Adams, 29 October 1798
From: Adams, John
To: Hamilton, Alexander



Quincy [Massachusetts] October 29. 1798
Sir

I have received the Letter you did me the Honor to write me on the 20th and am glad to have had the opportunity of consenting to the Appointment of Officers who will do so much Credit in their Stations to the service as I believe Captain Church and Lieutenant Hamilton will do in theirs.
I have recd from Hauteval a Packet of Addresses, one of which is inclosed. I dont think them of consequence enough to Suppress them.
I have the Honor to be, Sir   your most obedient & humble servant

John Adams
General Alexander Hamilton

